 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDHart Motor Express, Inc.andGeneral DriversLocal 120, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of AmericaOffice&ProfessionalEmployeesInternational Union,Local12, AFL-CIO(HartMotor Express, Inc.)andGeneralDriversLocal120,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Cases 18-CA-2207 and 18-CB-265.May 5, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSOn September 29, 1966, Trial Examiner DavidLondon issued his Decision in the above-entitledproceeding, finding that Respondents had engagedinand were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.ThereaftereachRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief, and the Charging Union filed ananswering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings,2 conclusions, and recommendations of theTrial Examiner, except as modified herein.ORDERPursuant to Section10(c) of theNational Labor-RelationsAct, asamended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that Respondent Hart Motor Express,Inc.,St.Paul,Minnesota,itsofficers,agents,successors,and assigns,and RespondentOffice &Professional Employees International Union, Local12,AFL-CIO,itsofficers,agents,andrepresentatives,shall take the action set forth in theTrial Examiner's Recommended Order.'The Respondent Union has requested oral argument. As therecord,including the briefs of the parties,adequately presents theissues and the positions of the parties,the request is herebydenied.2 In adoptingthe TrialExaminer's findings,we do not rely onany part of George's testimony that was strickenfrom the record.This includes a conclusorystatement that the employees becamevery upsetwhenthey heard that theMarch 24 negotiationmeetinghad been canceledand also a statement by a Board agentto Georgeas to her obligation as a job stewardess to attend theMarch 29 negotiation meeting.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CSEDAVID LONDON, Trial Examiner: Upon a charge and anamended charge in Case 18-CA-2207 filed on April 4 andMay 16, 1966, respectively, by General Drivers Local 120,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (herein calledTeamsters), and a charge filed May 16, 1966, by theTeamsters in Case 18-C B-265, the General Counsel of theNationalLabor Relations Board, through its ActingRegionalDirector for Region 18, on May 23, 1966,consolidated said proceedings and issued a consolidatedcomplaintallegingthatHartMotor Express, Inc.(Respondent Employer) had engaged in violations ofSection 8(a)(1), (2), and (3) of the National LaborRelationsAct, as amended (herein called the Act), and thatOffice & Professional Employer's office employees whichcontract contains a valid union-security clause and whichcontract was executed "notwithstanding the fact that theRespondent Employer and Respondent Union each knewat the time of execution of said contract that RespondentUnion did not represent an uncoerced majority of theemployees in the above-describedunit." By their separateanswers, each Respondent admitted most of the factualallegationsof the complaint but denied that at the time ofthe execution of the contract aforementioned it hadknowledge that the Respondent Union did not representan uncoerced majority of the employees covered by saidcontract, and denied that it hadengaged inany unfairlabor practices.Pursuant to notice duly served, a hearing was held inMinneapolis, Minnesota, on July 19, 1966. All parties wererepresented by counsel and afforded full opportunity to beheard, to present relevant evidence, oral argument, and tofile briefs. Briefs filed by the General Counsel and bothRespondents have been fully considered.Upon the entire record in the case,includingthe briefsof the parties, and my observation of the demeanor of eachof the witnesses appearing before me, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT EMPLOYERRespondent Employer is, and at all times materialherein has been, engaged in the freight hauling business,with offices and freight terminal at St. Paul, Minnesota. Itsoperations constitute an integral link in the handling andtransportation of freight and merchandise across Stateboundaries. During its past fiscal year, which period isrepresentative of all times material herein, RespondentEmployer, in the course and conduct of its businessoperations, derived gross income in excess of $50,000 forfurnishing interstate transportation services.All thepartieshereto admit, and I find, that RespondentEmployer is now and at all times material herein has been164 NLRB No. 60 HART MOTOR EXPRESS, INC.an employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDRespondentUnion and the Teamsters are labororganizationswithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESRespondentEmployerhasapproximately300employees all of whom are represented by laborunions-the drivers by the Teamsters, the mechanics bythe Machinists, and the office employees by RespondentUnion.With respect to the office employees, the onlygroup with which we are concerned, the testimony isundisputed thatRespondentUnion has been theircollective-bargaining representative since about 1950when it was so certified following a Board-conductedelection. The most recent contract between the parties,other than the one here under attack, was effective fromApril 1, 1963, to and including March 31, 1966. To achievethis1963 agreement, Federal and State conciliationservices were called upon for assistance. Full agreementwas not reached, however, until after the expiration of thepriorcontract.The 1963 agreement, as well as itspredecessor contract executed in 1960, was submitted to,and ratified by, the membership of Respondent Unionbefore execution thereof.Donald R. Hilliker, business manager of RespondentUnion, testified that early in March 1966, he met with theunit, bargaining committee, drafted a proposed contract,and, between March 12 and 15, submitted the proposal toRespondentEmployer.Due to an extremely heavyworkload occasioned by the Union's other units, Hillikerfailed to schedule a negotiation meeting with the Companyfor any date prior to March 23. Because of an unusualheavy snowfall during the previous night which paralyzedall traffic, theMarch 23 meeting was canceled early thatmorning and rescheduled for March 24. During themorning of March 24, Hilliker's wife called Bernice L.George, Respondent Union's shop steward, told her thatHilliker had hurt his back shoveling snow the day before,and that the meeting scheduled for that day had beencanceled. She further informed George that the meetingwould be rescheduled for Thursday of the following week,March 31, the expiration date of the existing bargainingagreement.During the morning of March 24 when several officeemployees asked George why she "wasn't in negotiations"she told them that Hilliker had canceled the meeting, anannouncement which caused the employees to "becomevery upset." They complained to George not only aboutthe delay in negotiations, but also because Hilliker hadfailed to respond to their earlier telephone calls and failedto process their grievances. At least two employees toldGeorge they wanted the Teamsters to represent them andasked her how to go about it.George contacted Darby Peterson, an organizer for theTeamsters, told him what had taken place, and "how theemployees felt." Peterson told her he did not knowanything about "decertification papers" but that she hadtohave "some kind of a petition and.amajority."George immediately prepared and signed the followingpetition:March 24,1966383We the following wish to desert from OfficeEmployees'UnionLocal12,AFL-CIOMpls.Minnesota.George circulated the document in the office and, by 12:45p.m. of that day, securedthe signaturesthereto of 17 otheroffice employees.At Peterson's suggestion,George called the Board'sRegional Office for procedural advice and was told that "itwas up to Mr. Peterson to have his cards signed."George met Peterson the evening of March 24, showedhim the aforementionedpetition,and received a supply ofcardsdesignatingthe Teamsters as collective-bargainingrepresentative.Duringthe morning of Friday, March 25,shedistributed theTeamsters cards to the officeemployees and, by 2:30 or 3 p.m. of the same day, cardsbearing the signatures of 19 office employees out of a totalof 26 members in the unit were returned to her. Shedelivered the 19 cards to Peterson on the followingMonday, March 28.In themeantime,on Friday, March 25, Peterson sent atelegram to George Hart, President of RespondentEmployer,reading asfollows:DEAR SIR-WEOF LOCAL #120 GENERALDRIVERSHELPERS AND TRUCK TERMINAL EMPLOYEES REPRE-SENT A VAST MAJORITY OF YOUR OFFICE EMPLOYEES.FOLLOWING APRIL 1, 1966 WE WOULD LIKE TO MEETWITH YOU TO NEGOTIATE A CONTRACTFOR THESEEMPLOYEES. THANKING YOU I REMAIN-DARBYDPETERSONORGANIZERCENTRALCONFERENCE OF TEAMSTER-GENERAL DRIVERS LOCAL 120 320 UNIV AVE STPAUL MINN-About 3 p.m. of March 28, Hilliker called George andtold her that Hart had called him requesting a negotiationmeeting on the following morning and that Hart wouldpersonally participate therein. George told Hilliker thatshe had just delivered the Teamsters cards to thatorganization and that she did not know whether she wouldbe "jeopardizing" the rights of the Teamsters card signersby attending the proposed meeting, but that she would callO'Connell, a labor board employee with whom she hadpreviously been in contact. She made that call and wasinformed it was her obligation to attend the negotiationmeeting. She so advised Hilliker and a meeting wasarranged for the following morning at 9 o'clock.In attendance at the meeting on March 29, wereHilliker,George, and Aletha Caven, on behalf ofRespondentUnion;Max Durand, a labor relationsconsultant, appeared in behalf of Respondent Employer.When George asked why Hart was not present, Durandmerely stated that Hart would not attend the meeting.Durand informed Hilliker of the Teamsters telegram ofMarch 25 and asked Hilliker whether he had authority tonegotiate a contract. Hilliker replied affirmatively. Thediscussions commenced with a reading of the openingparagraph of Respondent Union's proposal aforementionedat which time George interjected that Hart had failed toappear as promised, and that it was "utterly ridiculous to... try to negotiate a contract" with Hilliker when theemployees did not want him as their representative andthat it was necessary that Hart participate in the meeting. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the discussion, George stated "that she could stallthe negotiations until mid-night March 31 ... and at thatpoint the Teamsters would automatically take over."Durand tried to reach Hart but was unable to do so and theparties recessed for lunch.The suggestedmeeting,withatleast18officeemployeesin attendance,was called about noon of thefollowing day,March 30, with George presiding. Sheinformed the employees that Hilliker wanted to talk tothem and Hilliker did so. He admitted that there was"unhappiness" among the employees over the delay inhandling their grievances but asserted he felt he had donea good job for them, and would continue to do so in thefuture. George asked the employees whether any of themdesired to speak in Hilliker's behalf and no one responded.She next asked whether anyone present "would like tochange their decision for the Teamsters," and again noone responded. George testified that at this point Hilliker"justflew out of the office."During the evening of that day, March 30, Hilliker madearrangements to meet with Durand on the following daybut did not notify either George or Caven, both of whomhad attended the earlier negotiation meeting as the unit'sduly designated bargaining committee. Instead, Hillikeralonemet with Durand and Hart during the followingmorning and discussed the Respondent Union's proposal.The negotiations continued through the lunch periodfollowingwhich Respondent Employer presented an"entire package offer" including new wage and fringebenefits.Hilliker asked for a recess to study and analyzethe offer following which he asked for a further recess toenable him to contact not the unit's bargaining committee,but his International office. He called that office and wasadvised to accept the offer and to sign the contract. Hethen made arrangement to have the contract prepared byhis office after the usual work hours.Hilliker met again with Hart and Durand at 9:50 p.m. atwhich time Hilliker and Hart executed the agreement inbehalfoftherespectiveparties.The agreement,containingavalidunion-securityclauserequiringmembership in the Respondent Union, and a checkoffprovision,was to be effective from 12:01 a.m. of thefollowing morning, April 1, 1966, to and including midnightof March 31, 1969. Contrary to past practice, however, thecontractwas never submitted to the membership ofRespondent Union for ratification.On April 1, the Teamsters filed a petition with the Boardseeking certification as representative of RespondentEmployer's office employees and wired RespondentEmployer that it was willing to prove its majority status bya "show of cards." Respondent Employer made no replythereto.As previously indicated,itisthe contention of theGeneral Counsel that Respondent Employer violated theAct bybargaining,executing,and maintaining in effect acollective-bargaining agreement with a known minorityincumbent union, and that Respondent Union violated theAct by accepting bargaining authority, and executing anew agreement, when it knew it no longer possessedauthority to do so. Both Respondents contend that underthe revised contract bar rules established by the Board inDeluxeMetalFurnitureCompany,121NLRB 995,1000-01, the complaint herein should be dismissed. Therule relied on by Respondents establishes a "60 dayinsulated period immediately preceding and including the'KenrichPetrochemicals,Inc., supra,916, fn. 10expiration date of an existing contract ... during whichthe parties may negotiate and execute a new and amendedagreement without the intrusion of a rival petition." On theentire record, and for the reasons that follow, I concludethat the Board by its decision inDeluxe Metalnevercontemplated or intended indiscriminate application of theaforementioned rule, and certainly not to the factspresented herein.Though the briefs of both Respondents lend an aura ofplausibility to their contention thatDeluxe Metalrequiresdismissal of the instant proceeding, I am unable to believeor conclude thatunder any and all circumstances,andregardless of how grossly derelict or malfeasant a unionmay become in the performance of its duties andobligations as collective-bargaining representativeduringthe last 60 days of its contract term,theBoard intended, byitsDeluxe Metaldecision, to foreclose employees fromthen discharging that union as their future representativeand instead to shackle them for a further 3-year term witharepresentativethattheydonotwant.Suchindiscriminate application ofDeluxeMetalwould doviolence to the rights guaranteed employees by Section 7of the Act.Here, the employees' dissatisfaction with representationby the incumbent Respondent Union came toa climaxonMarch 24 when, a week before their existing contract wasto expire, they learned that no negotiations for a futurecontracthad yet taken place. This neglect wasundoubtedly, and justifiably so, a matter of the utmost andgrave concern to the employees, especially in view of thefact that in 1960 and 1963 Federal and State authoritieshad to be called upon before negotiations were completed.That the broad and indiscriminate applicationof DeluxeMetalinvoked by Respondents was not intended by theBoard is clearly made apparent by its recent and laterdecision inKenrich Petrochemicals, Inc., 149NLRB 910.There,theemployerhadacollective-bargainingagreement with an incumbent union which expired onDecember 31, 1963. On December 20, 1963,when theunion no longer represented a majority of the employees,itentered into a new contract with the employer for a 2-yearterm beginning January 1, 1964. Though the employerinvoked the 60-day insulated period doctrine ofDeluxeMetalas a defense,' the Board nevertheless found andconcluded that by executing the December 20 contractboth the employer and the union had violated the Act. It sofound and concluded, as I do herein, because at the timethe contract in question was executed, "both the Companyand the Unionknewthat the Union did not represent amajority of the employees in the appropriate unit."City Cab, Inc.,128NLRB 493, upon which bothRespondents ?ely, is distinguishable and inapposite.There, the contract with the incumbent union expired onMarch 31, 1959. On the previous January 14, prior to thebeginning of the insulated period, a rival union "claimed torepresent the employees" in the unit involved. OnJanuary 27, the incumbent union sent a letter to theemployer seeking to reopen the contract for purposes ofnegotiating certainmodifications.Negotiations ensuedand, some time between March 24 and April 1, theemployer and the incumbent union executed a 3-yearcontract effective April 1. Because the rival union hadfailed within the period prescribed byDeluxe Metalto filea timely petition seeking to establish its claimed majoritystatus, the Board found that the employer had not violatedthe Act. What was lacking there, and present in the casebeforeme, is evidence that before the contract was HART MOTOR EXPRESS, INC.executed, the incumbent union had been shorn of itsauthority to negotiate the new agreement in behalf of theemployees involved.Itbeing undisputed here that the employees had, onMarch 24, repudiated Respondent Union, there remainsfor consideration only the ultimate question of whether ornot,onMarch 31, 1966, when they negotiated andexecuted their contract for the term beginning on thefollowing day, both Respondents knew that prior theretothe employees had rejected the Respondent Union as theircollective-bargaining representative.Hart, president of Respondent Employer, testified thaton March 24, the day that a majority of the employees inthe unit signed the petition repudiating the Union, he wasinformed by Westberg, his office manager, that a petitionhad been circulated by his employees. Though Harttestified that he "had no way of knowing" whether amajority of the employees signed the petition and "had noknowledge of what the petition was about," he admittedthat on April 18, 1966, less than a month after the event, hegave an affidavit to a Board investigator in which he statedthatonMarch 24, following his conversation withWestberg, he "understood the purpose of the petitionwasto get rid of the unionrepresenting the employees and toget anotherunionin. I understood that a majority of theemployees had signed a petition." On the entire record,and my observation of Hart while testifying, I find that onand after March 24, Respondent Employer knew thatRespondent Union did not represent a majority of theemployees in the appropriate unit.2I further find that on and after March 25, RespondentUnion also knew that it had been repudiated and rejectedas collective-bargaining representative by the employeesinquestion for the period commencing April 1, 1966.Hilliker admitted that on March 25-George told him "thatthe employees were signing a petition for the Teamsters."He also admitted that at the morning meeting onMarch 29, in her endeavor to prevent negotiations byRespondent Union in behalf of the employees, George toldhim and Durand "that she could stall the negotiations untilmidnight,March 31, which was the expiration date andtime of the contract, and at the point the Teamsters thenwould automatically take over." As an experienced unionofficial,Hillikermust have realized that the Teamsterscould not "take over" on April 1 unless Respondent Unionhad been displaced as collective-bargaining representativeby a majority of the employees in the unit. It is alsoundisputed that at the afternoon meeting of March 29,George told Hart, with Hilliker present, that a "majority"of the employees had signed Teamsters cards. Whenasked what he understood George to mean when she toldhim on March 29 before negotiations could be undertakenby the Respondent Union he had to "reestablish" himselfwith the employees, Hilliker testified: "Having knowledgeof this petition already, she meant I had to sell myself tothe employees in order for them tocontinue representationwithour organization."Finally,when asked whyexecution of the contract was rushed through during theevening of March 31, he testified:"The knowledge of thepetitionon this thing, and with reference to the Teamstersorganization, it behooved us to get the contract signedwithin the expiration date, we were in the insulationperiod."IV.THE REMEDY385Ithaving been found that the Respondents haveengaged in unfair labor practices, it will be recommendedthat they be required to cease and desist therefrom andtake certain affirmative action.Itwill be recommended that the Respondent Employerbeordered to withdraw all recognition from theRespondent Union as the representative of its officeemployees, and that the Respondent Union be ordered tocease acting as such representative, unless and until theRespondent Union shall have demonstrated its majoritystatus pursuant to a Board-conducted election among theRespondent Employer's employees. It will also berecommended that the Respondent Employer be orderedtocease giving force and effect to, and that theRespondent Union be ordered to cease seeking to enforce,their collective-bargaining agreement of March 31, 1966.However, nothing contained herein shall be construed asrequiring the Respondent Employer to vary the wage,hour, seniority, or other substantive terms of employment,which the Respondent Employer has established in theperformance of said contract, or to prejudice the assertionby its employees of any right that they may havethereunder.In addition, as it has been found that the aforesaidcontract, contains a union-shop and checkoff provision, itwill be recommended that both Respondents be requiredjointly and severally to reimburse those employees of theRespondent Employer who became members of the Unionafter the execution of said contract for moneys paid bythem, if any, or deducted from their earnings, if any, forinitiation fees, dues, assessments, or other obligations ofmembership in the Respondent Union. Interest on suchmoneys at 6 percent per annum is to be paid in accord withthe Board's decision in IsisPlumbing & Heating Co.,138NLRB 716, the amount of such interest to be computed inthe manner set forth inSeafarers International Union ofNorth America,138NLRB 1142.CONCLUSIONS OF LAW1.Hart Motor Express, Inc., is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Office& Professional Employees InternationalUnion, Local 12, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By recognizing the Respondent Union as solebargaining representative of its office employees, andexecuting a contract with it covering such employees, at atime when it did not represent the majority of suchemployees, and bymaintainingsuch contract in effect, theRespondentEmployer has engaged in unfair laborpractices within the meaning of Section 8(a)(2) and (1) ofthe Act.4.By including in such contract a union-securityclause, the Respondent Employer has violated Section8(a)(1), (2), and (3) of the Act.5.By executing and maintaining such contract ineffect, the Union has violated Section 8(b)(1)(A) and (2) ofthe Act.RECOMMENDED ORDERUponthe entirerecordin the case, and the foregoing2Respondent Employer, in its brief,makes no contention that itas collective-bargaining representative. Its sole defense rests onwas without knowledge that Respondent Union had been oustedtheDeluxe Metalinsulated period doctrine. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDfindings of fact and conclusions of law, it is recommendedthat:A.Respondent Hart Motor Express, Inc., of St. Paul,Minnesota, its officers, agents, successors, and assigns,shall be ordered to:1.Cease and desist from:(a)Contributing support to Respondent Union, or to anyother labor organization of its employees.(b)RecognizingOffice& Professional EmployeesInternational Union, Local 12, AFL-CIO, as the exclusiverepresentative of its office employees for the purpose ofdealingwith the Respondent Employer concerninggrievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions or terms of employment,unless and until the said labor organization shall havedemonstrated its exclusive majority status pursuant to aBoard-conductedelectionamong the RespondentEmployer's office employees.(c)Giving effect to its collective-bargaining agreementwith Respondent Union dated March 31, 1966, or to anyextension, renewal, or modification thereof; provided,however, that nothing herein shall be deemed to requirethe Respondent Employer to vary or abandon any wage,hour, seniority, or other substantive term of employmentestablished under such agreement, or to prejudice theassertion by employees of any rights they may havethereunder.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act, except tothe extent that such rights may be affected by a validagreement requiring membership in a labor organizationas a condition of employment as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Withdraw and withhold all recognition from Office& Professional Employees International Union, Local 12,AFL-CIO, as the exclusive bargaining representative ofits office employees for the purposes of dealing with theRespondentEmployer concerning grievances, labordisputes, wages, rates of pay, hours of employment, orother conditions or terms of employment, unless and untilthe said labor organization shall have demonstrated itsexclusive majority status pursuant to a Board-conductedelection among the Company's office employees.(b)Post at its plant and offices at St. Paul, Minnesota,copies of the attached notice marked "Appendix A."3Copies of such notice, to be furnished by the RegionalDirector for Region 18, after being duly signed by itsauthorizedrepresentative,shallbepostedby theRespondent Employer immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where noticesto its employees are customarily posted. Reasonable stepsshall be taken by the Respondent Employer to insure thatsuch notices are not altered, defaced, or covered by anyother material.(c)Post at the same places and under the sameconditions as set forth in (b) above, and as soon as they areforwarded by the Regional Director, copies of theRespondent Union's notice herein marked "Appendix B."B.RespondentOffice& Professional EmployeesInternationalUnion, Local 12, AFL-CIO, its officers,agents, and representatives, shall be ordered to:1.Cease and desist from:(a)Acting as the exclusive bargaining representative ofthe office employees of the Respondent Hart MotorExpress, Inc., for the purpose of dealing with saidCompany concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other terms orconditions of employment, unless anduntilsaid Unionshallhave demonstrated its exclusive majority statuspursuant to a Board-conducted election among theRespondent Employer's office employees.(b)Giving effect to its collective-bargaining agreementwith Respondent Employer dated March 31, 1966, or toany extension, renewal, or modification thereof.(c)Causing, or attempting to cause, the RespondentEmployer to discriminate against employees in violation ofSection 8(a)(3) of the Act by entering into, or maintaining,any agreement with the Respondent Employer whichrequires, as a condition of employment, membership in theRespondent Union, or in any like or related mannercausing, or attempting to cause, the Respondent Employertodiscriminate against any employee in violation ofSection 8(a)(3) of the Act.(d) In any like or related manner restraining or coercingthe employees of Hart Motor Express, Inc., in the exerciseof their rights guaranteed in Section 7 of the Act, except tothe extent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment as authorized in Section 8(a)(3) ofthe Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Post at its offices and meeting hall copies of theattached notice marked "Appendix B."4 Copies of saidnotice, to be furnished by the Regional Director for Region18,afterbeing signed by the Respondent Unionrepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to its members are customarily posted.Reasonable steps shall be taken by the Respondent Unionto insure that said notices are not altered, defaced, orcovered by any other material.(b)Mail to the said Regional Director signed copies ofAppendix B for posting by the Respondent Employer at itsSt. Paul terminal and offices, as provided above. Copies ofsaid notice to be furnished by the said Regional Director,afterbeingsignedbytheRespondentUnion'srepresentative, shall be forthwith returned to the RegionalDirector for disposition by him.C.Both Respondents shall be ordered to:1.Jointly and severally reimburse those employees whobecame members of Respondent Union after execution ofthe contract of March 31, 1966, for initiation fees, dues,assessments,or other moneys if any, received by theRespondent Union in payment of their membership,obligations, together with interest thereon, as set forth inthe section of this Decision entitled "The Remedy."2.Notify the Regional Director for Region 18, in' In the event that this Recommended Order is adopted by thea decree of a United States Court of Appeals,the words "aBoard, the words "a Decision and Order"shall be substituted forDecree of the United States Court of Appeals Enforcing anthe words "the Recommended Order of a Trial Examiner"in theOrder" shall be substituted for the words"a Decision and Order."notice In the further event that the Board'sOrder is enforced by'See fn 3,supra. HART MOTOR EXPRESS, INC.writing, within 20 days from the receipt of this Decision, asto what steps they have taken to comply herewith.55 In the event that thisRecommended Order is adopted by theBoard, this provision shall be modified to read: "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder,what steps Respondents have taken to comply herewith "APPENDIX ANOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminerof the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOTassistorsupportOffice&Professional EmployeesInternationalUnion, Local12,AFL-CIO, or any other labor organization, orotherwise interfere with the representation of ouremployees through a labor organization of their ownchoosing.WE WILL NOT recognize said Local 12, or anysuccessor thereto, as the exclusive representative ofour office employees for dealing with us with respectto rates of pay, wages, hours of employment, or otherterms and conditions of employment, unless anduntil said Local 12 shall be certified by the Boardafterhaving demonstrated its exclusive majorityrepresentative status pursuant to a Board-conductedelection among our employees in the appropriate unit.WE WILL NOT give effect to our collective-bargaining agreement of March 31, 1966, with saidLocal 12, or enter into or enforce any extension,renewal,modification, or supplement thereof, or anysuperseding collective-bargaining agreementwithsaid Local 12; we are not required, however, to varythose wages, hours, seniority, or other substantivetermsofemployment established under suchagreement, and our employees are free to assert anyrights they may have thereunder.WE WILL NOTinanylikeor related mannerinterfere with,restrain,or coerce our employees inthe exercise of rights guaranteed in Section 7 of theAct.WE WILL jointly and severally with said Local 12reimburse those of our employees who becamemembers of said Local 12 after the execution of theaforesaidcollective-bargainingagreementofMarch 31, 1966, for moneys paid by them, if any, ordeducted from theirearningsfor initiation fees, dues,assessments,or other obligations of membership insaid Local 12.All our employees are free to become,remain, or refrainfrom becomingor remaining,members of the above-named or any other labor organization, except to the extentthat such right may be affected by an agreement requiringmembership in a labororganizationas a condition ofemployment as authorized in Section 8(a)(3) of theNational Labor Relations Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.HART MOTOR EXPRESS, INC.(Employer)DatedBy(Representative)(Title)387This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced.or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 316 FederalBuilding, 110 South fourth Street, Minneapolis, Minnesota55401, Telephone 334-2618.APPENDIX BNOTICE TO ALL MEMBERS OF OFFICE&PROFESSIONALEMPLOYEES INTERNATIONALUNION,LOCAL 12,AFL-CIO,AND TO ALL EMPLOYEES OF HART MOTOREXPRESS, INC.Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our membersthat:WE WILL NOT perform, enforce, or give effect to ourcollective-bargaining agreement of March 31, 1966,with Hart Motor Express, Inc., or enter into or enforceany extension, renewal, modification, or supplementthereof,or any superseding collective-bargainingagreement, with Hart Motor Express, Inc., unless anduntil we shall have been certified by the Board afterhavingdemonstratedourexclusivemajorityrepresentative status pursuant to a Board-conductedelection among employees of Hart Motor Express,Inc., in the appropriate unit.WE WILL NOT act as the exclusive collective-bargaining representative of the office employees ofHart Motor Express, Inc., unless and until we havebeen certified by the Board as such representative.WE WILL NOT cause or attempt to cause Hart MotorExpress, Inc., to discriminate against employees inviolation of Section 8(a)(3) of the Act by entering intoormaintaining any agreement with that employerwhich requires as a condition of employmentmembership in our organization, or in any like orrelatedmanner cause, or attempt to cause, HartMotor Express, Inc., to discriminate against anyemployee in violation of Section 8(a)(3) of the Act.WE WILL jointly and severally with Hart MotorExpress, Inc., reimburse those of its employees whobecamemembers of our organization after theexecutionof the aforesaid collective-bargainingagreement of March 31, 1966, for moneys, if any paidby them or deducted from their earnings for initiationfees,dues, assessments, or other obligations ofmembership in our organization.OFFICE&PROFESSIONALEMPLOYEES INTERNATIONALUNION,LOCAL 12, AFL-CIO,AND TO ALLEMPLOYEES OFHART MOTOR EXPRESS, INC.(LaborOrganization)DatedBy(Representative)(Title)298-6680-69-26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive dayscompliance with its provisions, they may communicatefrom the date of posting, and must not be altered, defaced,directlywith the Board's Regional Office, 316 Federalor covered by any other material.Building 110 South Fourth Street, Minneapolis, MinnesotaIf persons have any question concerning this notice or55401, Telephone 334-2618.